DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 9, 12, 14, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barr, US Patent 7755611.
Regarding claim 1, Barr teaches decorative concealed audio-visual interface apparatus comprising: an electronic display 18 having a viewing area for displaying images; a cover layer 48 having a surface area at least as large as said viewing area, wherein said cover layer 48 is positioned in front of the electronic display 18 such that the surface area covers the viewing area; a reflective material (half-silvered, column 3, lines 1-14 and column 5, lines38-40) located at said cover laver 48 which is less than fully reflective at areas above the viewing area to permit viewing of the images displayed at said electronic display 18; a sensor 94 configured to detect an object within a detection area proximate to said mirrored display (column 4, lines 60 to column 5, lines 4); and one or more processors 52 electrically connected with said sensor 94 and said electronic display 18, wherein said one or more processors 52 are configured to operate said mirrored display at multiple power modes including a first power mode and followed by the receipt of data from said sensor indicating detection of the object within the detection area, direct said mirrored display to operate at a second power mode, wherein the second power mode includes supplying additional power to the mirrored display compared to the first power mode. (column 4, lines 60 to column 5, lines 44)

    PNG
    media_image1.png
    355
    575
    media_image1.png
    Greyscale

Regarding claim 3, Barr teaches a housing 12 at least partially surrounding the electronic display 18, the cover layer 48, and the reflective layer.
Regarding claim 4, Barr teaches said reflective material is half silvered at said areas located above the viewing area. (half-silvered, column 3, lines 1-14 and column 5, lines 38-40)
Regarding claim 8, Barr teaches a touch screen 48 positioned in front of said viewing area 18, wherein said touch screen 48 is configured to receive touch input, wherein at least one of said one or more processors 52 is electrically connected with said touch screen 48 and configured to alter the image displayed on the electronic display based upon the received touched input. (column 3, lines 51-57 and column 5, lines 38-58)
Regarding claim 9, Barr teaches a timing and control board electrically connected with said electronic display; a video player electrically connected with at least one of said one or more processors; and a network interface controller electrically connected with said electronic display. (Figure 2, column 7, lines 8-43) 
Regarding claim 12, Barr teaches said sensor comprises a motion sensor; and said object comprises a human being. (column 6, line 67 to column 7, line 7)
Regarding claim 14, Barr teaches said first power level mode comprises a non-zero power level. (column 1, lines 42-51).
Regarding claim 18, Barr teaches decorative concealed audio-visual interface apparatus and method comprising: said method comprising the steps of: displaying one or more images at an electronic display 18, where said electronic display 18 defines a viewing area and is located behind a cover layer 48 defining a surface area at least as large as said viewing area, wherein said cover layer 48 comprises a reflective material forming a less than fully reflective layer where said cover layer is coextensive with said viewing area (half-silvered, column 3, lines 1-14 and column 5, lines38-40); monitoring, by way of a sensor 94, for objects within a detection area proximate to the mirrored display; powering the mirrored display 18 at a first power level when no objects are  detected by the sensor; and increasing the power supplied to the mirrored display after one or more of the objects are detected by the sensor. (column 4, lines 60 to column 5, lines 44)
Regarding claim 19, Barr teaches the steps of: detecting, by way of a touch screen 48, touch input; and changing the image to a new image in response to the touch input.
Regarding claim 20, Barr teaches said first power level comprises a non-zero power level. (column 1, lines 42-51).
Allowable Subject Matter
Claims 2, 5-8, 10, 11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631